Citation Nr: 1730030	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the Veteran's cause of death, to include as due to herbicide or asbestos exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel



INTRODUCTION

The appellant is the widow of a Veteran who served on active duty in the United States Navy from December 1971 to September 1974.  The Veteran was the recipient of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative rating decision of the Department of Veterans' Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied the claim on appeal. 

In September 2011, the appellant appeared before the undersigned Veterans' Law Judge (VLJ) in a videoconference hearing.  The transcript of the appellant's testimony is associated with the claims file.

The Board has previously considered the appellant's contention(s) in November 2014, but decided additional development was needed before proper consideration could be afforded her claim(s).  Her appeal, therefore, was remanded to the Agency of Original Jurisdiction (AOJ) for further development. 

Throughout this appeal, the appellant has not been represented by legal counsel or a Veterans Service Organization. 

The Board has thoroughly reviewed the claims file for this appeal, which can be found in the VA Benefits Management System (VBMS) and Legacy Content Management (LCM) databases.



FINDINGS OF FACT

1. The Veteran died in February 2011.  His death certificate lists the immediate cause of death as lung cancer (not otherwise specified).  

 2. At the time of the Veteran's death, he was not service-connected for any disability.

 3. The Veteran did not serve in the country of Vietnam and is not presumed to have been exposed to herbicides during his period of service.

 4. The Veteran's cancer is not presumed to have been incurred during active service or otherwise be related to service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

In March 2011, prior to the initial determination, VA sent notification, containing the information that entitlement to service connection for cause of death and for death pension benefits required.  Thus, the appellant either had actual knowledge or could reasonably have been expected to understand what was needed to substantiate her claim.  Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, and has not argued that she was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  As such, the Board finds that the VCAA notice requirements have been satisfied.

Regarding VA's duty to assist the appellant, the Board finds that every effort has been taken to assist with substantiating her claim.  Prior to the Board's June 2016 remand, a July 2012 VA medical opinion was provided for her contention that asbestos led to the Veteran's cancer.  After the 2016 Board remand, VA collected all of the required evidence indicated in the directives, to include information relevant to possible herbicide exposure. VA has collected and compiled all of the military-held evidence and identified, relevant lay statements about the Veteran's Navy service in the water surrounding Vietnam.  Moreover, VA has requested and collected any identifiable or identified government and non-government medical records that would assist the appellant substantiate her claim.  Consequently, VA has satisfied its duty to assist the appellant. 

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  In addition to the evidence discussed below, the appellant's statements in support of her claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified that has not previously been requested.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the duties to notify and assist the appellant in the development of this claim have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in November 2014.  The Board instructed the AOJ to further develop the record and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case (SSOC) that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the decision found below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(noting the Board's duty to "insure (the RO's) compliance" with the terms of its remand orders).

II. Dependency and Indemnity Compensation (DIC)

The appellant contends that she is entitled to dependency and indemnity compensation  based on service connection for the cause of the Veteran's death in February 2011.  The appellant filed a claim for service connection for the cause of the Veteran's death in February 2011.  She argues that his cancer developed as a result of his exposure to Agent Orange and/or asbestos in Vietnam.  At the time of his death, the Veteran was not service-connected for any disability.  Therefore, it is necessary to first determine whether service connection is warranted for the Veteran's cause of death.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that the disability was incurred in or aggravated by active service; and, it was the principal or contributory cause of death.  38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b), (c).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents.  This presumption applies even though there is no record of such disease during service if it manifests to a compensable degree any time after service in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam-including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that respiratory cancers, including lung, bronchus, larynx, or trachea, are included on the exclusive list covered by this presumption.  38 C.F.R. § 3.309 (e). 

The Veteran's service treatment records are silent for any findings of, treatment for, or diagnosis of cancer.  Moreover, the appellant has asserted that the Veteran's lung cancer was initially manifested during service.  Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is clearly not warranted.

      A. Asbestos Exposure

In her February 2011 Statement in Support of Claim, the appellant claims that the lung cancer, which lead to the Veteran's death, could have been caused by asbestos exposure on the USS Hollister.  The Veteran's military service records confirm that he was Boiler Technician on the USS Hollister.

When requesting a medical opinion on etiology and asbestos, the VA examiner was directed to consider the Veteran's exposure to asbestos in the Navy was "highly probable."  Consequently, in the resulting, July 2012 medical report, the physician conceded asbestos exposure.  After that concession, the physician opined, "(m)ore likely than not the probable exposure to asbestos while serving in the Navy did not substantially contribute to or hasten this veteran's death due to small cell carcinoma."  The physician continued with, "(m)ore likely than not a small cell carcinoma the lung was not due to or aggravated by his asbestos exposure while serving in Navy."

The two conclusions from the July 2012 medical report were provided after a discussion on the relationship between asbestos exposure and small cell cancer of the lung.  Moreover, the physician had reviewed the Veteran's chest x-ray and CAT scans.  After reviewing these medical results, the physician concluded that the Veteran had a small likelihood of significant impact from asbestos exposure.  In short, the two medical conclusion noted above were well-supported, and they were rendered after reviewing the Veteran's pertinent medical history.  

The acknowledges that the Veteran was exposed to asbestos during service.  However, the evidence of record does not contain any competent opinion linking the Veteran's lung cancer to asbestos.  In this regard, the Board has considered the various lay statements submitted in support of the appeal.  While the Veteran is competent to relay his in-service experiences and the appellant is competent to report what the Veteran may have told her regarding asbestos exposure, lay people are generally not competent to diagnose illness or establish a causal connection between the asbestos in-service and his subsequent development of lung cancer.  While the Veteran can describe his physical proximity to asbestos, neither he nor the appellant competent to offer a conclusion as to the degree such that such exposure has resulted in damage to his lungs or the development of lung cancer.  As such, the Board ascribes far more probative value to the conclusions of the VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Based on the foregoing, the Board concludes that the weight of the evidence is against a finding that the Veteran's lung cancer which ultimately resulted in his death, is related to inservice asbestos exposure.  Accordingly, the Board finds that asbestos exposure during active duty Navy service did not cause or contribute to the Veteran's death in February 2011 and service connection for the cause of the Veteran's death as a result of in-service asbestos exposure is denied.  38 C.F.R. § 3.312.

      B. Herbicide Agent Exposure

In same February 2011 Statement in Support of Claim, the appellant claimed that lung cancer, which lead to the Veteran's death, could also have been caused by herbicide agent exposure.  

VA was supplied four lay statements about the Veteran's service aboard the USS Hollister.  Ship activity in Cam Ranh Bay was indicated within those statements.  Additionally, the Veteran's daughter and sister claimed that the Veteran stated that he was a member of a shore party that delivered supplies to mainland Vietnam.
 
Because respiratory diseases, including lung cancer, that are associated with herbicide exposure are presumed to be service connected, the Board remanded the appellant's claim for further development in November 2014.  38 C.F.R. § 3.109 (e).  This remand was necessary because the Board concluded that the lay witnesses were competent to supply evidence about what the Veteran had shared with them about a shore excursion on mainland Vietnam. 

In January 2016, the National Archives and Records Administration (NARA) responded to the Board's remand directive, noting that the USS Hollister spent its time along the coast of Vietnam, at Yankee Station, or in the Gulf of Tonkin.  These locations are considered to be part of the offshore waters of Vietnam, because of their deep-water anchorage capabilities and open access to the South China Sea.  See M21-1MR, IV.ii.2.C.10.k (Considering Claims Based on Service Aboard Ships Offshore the Republic of Vietnam); Agent Orange: Alphabetized Ships List, http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  The location reported by the Veteran's daughter and sister, Cam Ranh Bay, is also considered a deep-water anchorage.  Id.  As such, naval service in these areas does not allow a Veteran (or his spouse) to substantiate herbicide exposure, because the USS Hollister did not travel inland on a Vietnamese waterway.  Id.

In response to the November 2014 Boar remand directives, the NARA also supplied the USS Hollister's ship logs for the relevant time period to determine if the Veteran may have gone ashore while serving on the ship.  After careful scrutiny of these logs, the Board can find no USS Hollister travel that would satisfy the herbicide presumption criteria for this claim.  The areas patrolled by the USS Hollister included Quang Ngai City, Duc Pho City, Mo Duc, and My Trang.  In short, none of the locations listed on the log maintained by the USS Hollister indicate that the vessel traveled in or through inland waterways.

As noted above, the Veteran's daughter and sister indicate that the Veteran talked about a shore excursion in Vietnam.  Again, the Veteran's family members are legally competent to recall conversations held with the Veteran.  

In addition to recording the location of the vessel, the logs provided by the NARA for the USS Hollister report ship activities.  The logs report enemy contact.  The logs report crew casualties.  The logs report the transfer of needed supplies from other vessels, to include USS Santa Barbara, USS San Jose, and USS SuriBachi.  Nowhere in the ship's logs is there a notation for a shore excursion.
VA limits the presumption of exposure to an herbicide agent to those Veterans who served on the ground or on the inland waterways of Vietnam, excluding Veterans who served aboard ships operating on Vietnam's offshore waters. 

VA lists those ships which are known to have operated primarily or exclusively on Vietnam's inland waterways, operated temporarily on Vietnam's inland waterways or docked to shore, or operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel. 

The evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  There is no indication that the USS Hollister docked on the shores or piers of Vietnam or that it operated on inland waterways, and the USS Hollister is not listed as a ship associated with exposure to herbicide agents.   Consequently, the Board concludes that the weight of the evidence supports the Veteran was not exposed to an herbicide agent in the Republic of Vietnam. 

While the Veteran may have reported visitation in Vietnam while on shore duty to his family members, the Board has placed greater probative weight on the service department records which do not show that the Veteran or any other crew members participated on shore duty during the ships service near Vietnam.  

After a full review of the record, the weight of the evidence demonstrates that the Veteran's cause of death, lung cancer, is not the result of herbicide exposure and is not otherwise related to service for the reasons discussed above.  The Veteran service records are silent for cancer related symptoms or complaints.  Despite lay statements to the contrary, the weight of the evidence does not support a conclusion that the Veteran served in the Republic of Vietnam in satisfaction of the above-noted VA criteria.  A delay of more than three decades following active duty service (before lung cancer was diagnosed) also weighs heavily against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable for this DIC application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for the Veteran's cause of death, to include as due to herbicide or asbestos exposure, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


